J. CURTISS, BROWN, Chief Justice.
Appeal is taken from a conviction for credit card abuse.
James Michael Fox (Fox or appellant) waived his rights to prosecution by indictment and trial by jury and entered a plea of guilty to the information charging him with the felony offense of credit card abuse. Punishment was assessed by the court at ten years imprisonment and a $5,000.00 fine. Fox challenges the sufficiency of the evidence offered in support of the conviction. We affirm.
At the hearing on appellant’s plea, the only evidence offered by the state in support of conviction was the written stipulation of evidence and judicial confession signed by appellant. In his sole ground of error, appellant contends the judicial confession was insufficient to support the conviction because it did not include a date on which the offense was committed.
A written affirmation of an indictment or information as true constitutes a judicial confession which alone is sufficient to sustain a conviction on a plea of guilty. See Adam v. State, 490 S.W.2d 189 (Tex.Cr.*450App.1973). The body of the judicial confession signed by appellant contains the same allegations as the information. Below these allegations is the language: “I understand the above allegations and I confess that they are true and that the acts alleged above were committed on January 21, 198_”1
The effect of appellant’s judicial confession was to affirm as true the allegations in the information. Those allegations included all of the elements which must be proved to support a conviction for credit card abuse under Tex.Penal Code Ann. § 32.31(b)(1)(A) (Vernon 1974). Further, appellant’s judicial confession was an admission that the offense occurred on or about January 21,1982. We find this to be an admission that the offense occurred before the information was filed and within the period of limitation. See Ex parte Hyett, 610 S.W.2d 787 (Tex.Cr.App.1981). Appellant’s judicial confession was therefore valid and sufficient to support the conviction. Appellant’s sole ground of error is overruled.
The judgment of the trial court is affirmed.
EXHIBIT A




. See Exhibit A.